IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-90,746-01


                 EX PARTE PATRICK DEWAYNE CLAYTON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 057591-01-D-WR IN THE 320TH DISTRICT COURT
                            FROM POTTER COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of delivery of a controlled substance in a drug free zone and

sentenced to twenty-five years’ imprisonment. Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       On November 18, 2019, the trial court entered an order designating issues. This application

was prematurely forwarded to this Court under Texas Rules of Appellate Procedure 73.4(b)(5) and

73.5. We remand this application to the trial court to complete its evidentiary investigation and make

findings of fact and conclusions of law.

       The trial court shall make findings of fact and conclusions of law within ninety days from
the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed:         February 5, 2020
Do not publish